Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 27, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of JVs to 9 years, unanimously affirmed.
Defendant’s challenges to police testimony, most of which was elicited by defendant on cross-examination, concerning defendant’s employment status and the $10 currency found in his possession upon arrest, are unpreserved or affirmatively waived and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
Defendant’s objection to the court’s Allen charge is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge was not coercive. Concur — Nardelli, J. P., Rubin, Saxe and Friedman, JJ.